EXAMINER'S AMENDMENT
Claims 1, 4-11, 14, 16 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Klock on 2 Feb 21.

The application has been amended as follows: 

Title:	Information Processing Apparatus With Server-Location Dependent Timing, Control Method Thereof, And Program

Claim 1. An information processing apparatus comprising:
	a storage configured to store target data and a program; and
that executes the program, wherein the program is configured to cause the processor to perform
	in activation processing of the information processing apparatus, controlling to update master data managed by a server to reflect the target data
	determining, in the activation processing, whether the server is included in the information processing apparatus; and
	managing the controlling to  
		in a case where it is determined that the server is included in the information processing apparatus, wait for an activation completion notification from the server and start updating the master data to reflect the target data after receiving the activation completion notification from the server, and
		in a case where it is determined that the server is not included in the information processing apparatus, start updating the master data to reflect the target data without receiving the activation completion notification from the server.

Claim 2. (Cancelled)

Claim 5. The apparatus according to claim 1, 
	wherein in the determining, the processor performs comparing an address of the information processing apparatus with an address of the server, determining that the server is included in the information processing apparatus if the addresses match, and rewriting the 
	in the determining, the processor further determines, if the address of the server is the predetermined value, that the server is included in the information processing apparatus.

Claim 6. 	The apparatus according to claim 1, wherein the processor performs delaying for a predetermined time the updating of the master data to reflect the target data until the activation processing of the information processing apparatus is completed.

Claim 7. 	The apparatus according to claim 1, wherein the processor further performs delaying of the updating of the master data to reflect the target data until an activation completion notification is received from the server.

Claim 8. 	The apparatus according to claim 4, 
	wherein in the determining, the processor determines whether an address of a server is set before comparing the address of the information processing apparatus and the address of the server, and if the address is set, performs determining whether the server is included in the information processing, and if no address is set, acquiring the address by searching for a network server after elapse of a predetermined time.

Claim 9. 	The apparatus according to claim 1, wherein the processor further performs recording an update 

Claim 14. 	A non-transitory computer-readable medium storing a program therein for causing a computer in an information processing apparatus to execute:
	a control procedure for controlling, in activation processing of the information processing apparatus, to update master data managed by a server to reflect target data; 
	a determination procedure for determining, in the activation processing, whether the server is included in the information processing apparatus; and
	a management procedure for managing the control procedure to, 
		in a case where it is determined that the server is included in the information processing apparatus, wait for an activation completion notification from the server and start updating the master data to reflect the target data after receiving the activation completion notification from the server, and
		in a case where it is determined that the server is not included in the information processing apparatus, start updating the master data to reflect the target data without receiving the activation completion notification from the server.

Claim 16. 	A control method of an information processing apparatus, comprising:
	in activation processing of the information processing apparatus, controlling to update master data managed by a server to reflect target data; 
	determining, in the activation processing, whether the server is included in the information processing apparatus; and
	managing the controlling to, 
updating the master data to reflect the target data after receiving the activation completion notification from the server, and 
		in a case where it is determined that the server is not included in the information processing apparatus, start updating the master data to reflect the target data without receiving the activation completion notification from the server.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This corrected notice of allowability adds claim 10 to box 3, noting that it, too, has been allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3 Mar 21